Exhibit 10.1
 

 

Retirement Agreement
 


 
This Retirement Agreement (this “Agreement”) is entered into between Alan H.
Cohen (“Executive”) and The Finish Line, Inc. (the “Company”).
 
RECITALS
 
 
 
A.
Executive has made the decision to retire from the Company effective as of the
close of business on November 30, 2008.

 
 
B.
The Company has agreed to accept Executive’s retirement from the Company.

 
NOW THEREFORE, in recognition of Executive’s service with the Company, and in
consideration of the mutual covenants, promises, and obligations contained in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the parties agree as follows:
 
AGREEMENT
 
 
1.
Definitions.

 
 
(a)
Throughout this Agreement, the term “the Company” shall encompass the following:
(i) the Company, as well as any division thereof, parent, subsidiary, affiliated
entity, or related entity; and (ii) any current or former officer, director,
trustee, agent, employee, shareholder, representative, insurer, or employee
benefit or welfare program or plan (including administrators, trustees,
fiduciaries, and insurers of such program or plan) of an entity referenced in or
encompassed by Subparagraph 1(a)(i).

 
 
(b)
Throughout this Agreement, the term “Retirement Date” shall mean the close of
business on November 30, 2008, or such earlier date as Executive’s employment
terminates pursuant to Paragraph 2.

 
2.
Employment.  The Company agrees that Executive will continue in the employ of
the Company until the close of business on November 30, 2008, on which date
Executive’s employment will terminate, and Executive agrees that Executive will
not terminate Executive’s employment with the Company until the close of
business on November 30, 2008; provided, however, such employment shall cease
upon Executive’s death prior to such date.

 
3.
Retirement Payments and Other Consideration.  As part of the retirement package,
if Executive signs this Agreement and this Agreement is not revoked by
Executive, the Company shall provide Executive with the following, all in
consideration of the terms and conditions and releases contained in this
Agreement:

 

 
 

--------------------------------------------------------------------------------

 


 
(a)
On the first payroll date after the Retirement Date, the Company agrees to pay
Executive unpaid salary through the Retirement Date plus accrued vacation
through the Retirement Date.

 
 
(b)
The Company agrees to pay Executive a retirement payment equal to $100,000 (the
“Retirement Payment”).  The Retirement Payment shall be made to Executive on
January 5, 2009.

 
 
(c)
Executive is a participant in the Finish Line Executive Officer Bonus Program
for Fiscal Year 2009 (the “EBOP”).  Notwithstanding anything to the contrary
contained in the EBOP, the Company agrees to pay Executive a retirement payment
equal to the product of (i) the bonus percentage of base salary that would have
been earned under the EBOP based on performance as if Executive was employed by
the Company as CEO during the entire performance period set forth in the EBOP,
multiplied by (ii) the sum of (1) the base salary actually paid to Executive
through the Retirement Date plus (2) the Retirement Payment (the “EBOP
Payment”).  The EBOP Payment shall be made to Executive on the date the payments
under the EBOP are made to other participants generally (which date shall be no
later than December 31, 2009).

 
 
(d)
The Company acknowledges that each of Executive and Executive’s spouse are
permitted to participate in the Company’s health and dental insurance plan and
comparable vision plan (collectively, the “Medical Plan”) beginning on the
Retirement Date pursuant to the terms and conditions contained in the Medical
Plan relating to founders.  The Medical Plan shall permit participation of each
of Executive and Executive’s spouse until he or she is entitled to participate
in Medicare and, thereafter, shall permit the provision of Medicare supplemental
insurance to Executive and Executive’s spouse.

 
 
(e)
The Company acknowledges that the Company has agreed to the “retirement” of
Executive under the alternate retirement provisions of the Company’s policy on
retirement as of the Retirement Date.  As such, Executive is deemed retired
under the award agreements between the Company and Executive entered into in
connection with the 2002 Stock Incentive Plan of The Finish Line, Inc. (as
amended and restated July 21, 2005) beginning on the Retirement Date and, as a
result, all awards of stock options and incentive stock shall vest on the
Retirement Date.

 
 
(f)
No payment or other consideration under this Paragraph 3 shall be made until
after the effective date of this Agreement (as determined pursuant to this
Agreement).

 
In paying the amount specified in this Paragraph 3, The Company makes no
representation as to the tax consequences or liability arising from said payment
including, without limitation, under Section 409A of the Internal Revenue Code
of 1986, as amended.  Moreover, the parties understand and agree that any tax
consequences and/or liability arising from the payment to
 

 
2

--------------------------------------------------------------------------------

 

Executive shall be the sole responsibility of Executive.  To this extent,
Executive acknowledges and agrees that Executive will pay any and all income tax
which may be determined to be due in connection with the payment described in
this Paragraph 3.
 
The payments and obligations assumed by the Company in this Paragraph 3 reflect
consideration provided to Executive over and above anything of value to which
Executive already is entitled, and will be subject to all applicable taxes,
withholdings, and deductions.  The Company may deduct from any payment to
Executive any applicable withholding.  Executive acknowledges and agrees that no
other sums or amounts are or will be due or owing to him and expressly waives
any rights or claims to additional sums, amounts, privileges, or benefits not
expressly provided for in this Paragraph 3, whether written, oral, express or
implied.
 
4.
General Release and Waiver.  In consideration for the payment reflected in
Paragraph 3, Executive (for Executive and Executive’s agents, assigns, heirs,
executors, and administrators) hereby releases and discharges the Company from
any claim, demand, action, or cause of action, known or unknown, which arose at
any time from the beginning of time to the date Executive executes this
Agreement, and waives all claims relating to, arising out of, or in any way
connected with Executive’s employment with the Company including, without
limitation, any claim, demand, action, cause of action, including money damages
and claims for attorneys’ fees, based on but not limited to: (a) the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), 29 U.S.C. § 621,
et seq; (b) the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et
seq.; (c) the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701, et seq.;
(d) the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601, et seq.; (e) the
Civil Rights Act of 1866 and 1964, as amended, 42 U.S.C. § 1981; (f) Executive
Retirement Security Act, 29 U.S.C. § 1001, et seq.; (g) Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000(e), et seq.; (h) the Fair
Credit Reporting Act, 15 U.S.C. § 1681, et seq.; (i) the Worker Adjustment and
Retaining Notification Act, 29 U.S.C. § 2101, et seq.; (j) the Indiana Civil
Rights Law, Ind. Code § 22-9-1-1, et seq.; (k) the Indiana wage payment statute,
Ind. Code § 22-2-4-1, et seq.; and any Indiana wage law; (l) any existing or
potential entitlement under any the Company program or plan, including wages or
other paid leave; (m) any existing or potential agreement, contract,
representation, policy, procedure, or statement (whether any of the foregoing
are express or implied, oral or written); (n) claims arising under any other
federal, state and local fair employment practices law, disability benefits law,
and any other employee or labor relations statute, executive order, law or
ordinance, and any duty or other employment-related obligation, claims arising
from any other type of statute, executive order, law or ordinance, claims
arising from contract or public policy, as well as tort, tortious cause of
conduct, breach of contract, intentional infliction of emotional distress,
negligence, discrimination, harassment, and retaliation, together with all
claims for monetary and equitable relief, punitive and compensatory relief and
attorneys’ fees and costs; (o) the Indiana Constitution; and/or (p) the United
States Constitution.

 
Executive understands and agrees that Executive is releasing the Company from
any and all claims by which Executive is giving up the opportunity to recover
any compensation, damages, or any other form of relief in any proceeding brought
by Executive or on
 

 
3

--------------------------------------------------------------------------------

 

Executive’s behalf.  Notwithstanding the foregoing, this Agreement is not
intended to operate as a waiver of any retirement or pension benefits that are
vested, the eligibility and entitlement to which shall be governed by the terms
of the applicable plan.  Nor shall this Agreement operate to waive or bar any
claim or right which -- by express or unequivocal terms of law -- may not under
any circumstances be waived or barred.  Moreover, this Agreement shall not
operate to waive rights, causes of action or claims under the ADEA if those
rights, causes of action or claims arise after the date Executive signs this
Agreement.  Nor shall this Agreement preclude Executive from challenging the
validity of this Agreement under the ADEA.
 
5.
Mutual Disclaimer.  This Agreement is entered into to provide Executive with a
retirement package and to terminate the parties’ relationship on an amicable
basis and shall not be construed as an admission of liability by either party. 
Accordingly, Executive states under penalties of perjury that - at the time
Executive executes this Agreement - Executive is not aware of any facts or
incidents of wrongdoing, liability, or discrimination by the Company from the
beginning of time up to the date Executive signs the Agreement.  The parties
further understand that the retirement package creates no precedent for the
Company in dealing with any future separations.

 
6.
Covenant Not to Sue.  Except for those claims, causes of action or rights
explicitly excluded from release in Paragraph 4 above, Executive agrees that
Executive will never file or accept anything of value from a lawsuit concerning
any claim, issue, or matter relating to or arising out of employment with the
Company, the cessation of employment, or the compensation or benefits payable in
connection with employment or termination of employment.  Should Executive
violate any aspect of this Paragraph, Executive agrees: (a) that the lawsuit is
null and void, and must be summarily withdrawn and/or dismissed; (b) to pay all
costs, expenses, and damages incurred by the Company in responding to or as a
result of any lawsuit brought by Executive that breaches this Agreement,
including, without limitation, reasonable attorneys’ fees; (c) to pay all costs
and expenses incurred by the Company in seeking enforcement of this Agreement,
including reasonable attorneys’ fees; and (d) to return the amount paid pursuant
to Paragraph 3 – save $500 – within fourteen (14) days of written demand by the
Company.  In the event this reimbursement provision is triggered, Executive
agrees that the remaining provisions of this Agreement shall remain in full
force and effect.

 
7.
Confidentiality Agreement.  Executive agrees that as a result of Executive’s
position with the Company Executive had access to sensitive, private, and/or
confidential information.  Executive agrees not to use or disclose (directly or
indirectly) confidential, sensitive, or proprietary information concerning the
Company obtained by Executive during Executive’s employment with the Company.
For purposes of this Agreement, “proprietary information” includes, without
limitation, all materials and information (whether written or not) about the
Company’s current, prior, or prospective services or business activities,
network, products, processes, plans, system designs, system applications,
customers, suppliers, affiliates, personnel, finances, purchasing, sales,
marketing and markets, accounting, business contracts, agreements, licenses,
costs, pricing, profits, improvements, and other business aspects of the Company
(including, but

 

 
4

--------------------------------------------------------------------------------

 

not limited to, information concerning, relating to, or arising out of
relationships or agreements with customers, suppliers, independent sales agents,
lenders, or other business affiliates), which are not generally known and
accessible to the public at large or which provide the Company with a
competitive advantage.  Executive hereby agrees that: (a) Executive has kept and
will keep all such information confidential; and (b) Executive will not use or
disclose any such information to anyone without first obtaining express
authorization to do so from the undersigned representative of the
Company.  Notwithstanding the foregoing, nothing in this Agreement shall be
intended to limit Executive’s ability to provide information to legal counsel
for the Company or pursuant to a court order.  Moreover, this Paragraph shall
not encompass or apply to information which is in the public domain, which
becomes part of the public domain through no act, omission, or fault of
Executive, or which was in Executive’s possession prior to Executive’s
employment with the Company.  The Company does not intend to limit Executive in
any way from seeking employment or conducting business so long as Executive does
not use or disclose the proprietary information covered by this Paragraph and so
long as Executive does not violate any other provision contained within this
Agreement.
 
8.
Non-competition.  Beginning on the Retirement Date and ending on the date one
(1) year after the Retirement Date, Executive will not directly or indirectly,
own, manage, operate, control or participate in the ownership, management,
operation or control of, or be connected as an officer, employee, partner,
director or otherwise with, or have any financial interest in, any business
which competes, or that is planning to compete, with the business of the Company
or any other business in which the Company is engaged immediately prior to the
Retirement Date or engage in any business that competes with the Company
anywhere in the United States of America.  The parties expressly agree that the
terms of this limited non-competition provision under this Paragraph are
reasonable, enforceable, and necessary to protect the Company’s interests, and
are valid and enforceable.  In the unlikely event, however, that a court of
competent jurisdiction determines that any portion of this limited
non-competition provision is unenforceable, the parties agree that the remainder
of the limited non-competition provision shall remain valid and enforceable to
the maximum extent possible.  The foregoing shall not prohibit Executive from
owning up to one percent (1%) of the issued and outstanding stock of any other
publicly traded company.  Executive agrees that it would be difficult to measure
damages to the Company from any breach of the covenants contained in this
Paragraph, but that such damages from any breach would be great, incalculable
and irremediable, and that damages would be an inadequate remedy.  Accordingly,
Executive agrees that upon a breach of any of the covenants contained in this
Paragraph the Company may have specific performance of the terms of this
Agreement in any court permitted by this Agreement.  The parties agree, however,
that specific performance and the other remedies described herein shall not be
the exclusive remedies, and the Company may enforce any other remedy or remedies
available to it either in law or in equity including, but not limited to,
temporary, preliminary, and/or permanent injunctive relief.

 
9.
Successors.  This Agreement shall apply to Executive, as well as to his heirs,
executors, administrators, and agents.  This Agreement also shall apply to, and
inure to the benefit of

 

 
5

--------------------------------------------------------------------------------

 

the Company, the predecessors, successors, and assigns of the Company and each
past, present, or future employee, agent, representative, insurer, trustee,
officer, or director of the Company.
 
10.
Severability.  The parties explicitly acknowledge and agree that the provisions
of this Agreement are both reasonable and enforceable.  However, the provisions
of this Agreement are severable, and the invalidity of any one or more
provisions shall not affect or limit the enforceability of the remaining
provisions.  Should any provision be held unenforceable for any reason, then
such provision shall be enforced to the maximum extent permitted by law.

 
11.
Applicable Law and Jurisdiction.  This Agreement shall be interpreted, enforced,
and governed under the laws of Indiana.  Moreover, while the parties do not
contemplate any future disputes, Executive agrees that any action or claim
regarding this Agreement or otherwise brought against the Company by or on
behalf of Executive, Executive’s agents, assigns, heirs, administrators, or
executors that relate to Executive’s employment or the termination thereof shall
be maintained in Indiana.  If brought in state court, the action shall be filed
in Marion County; if brought in federal court, the action shall be filed in the
Southern District of Indiana, Indianapolis Division.  By signing this Agreement,
Executive expressly consents to personal jurisdiction in Indiana.  Both parties
waive the right to a jury trial.

 
12.
Nonwaiver.  The waiver by the Company of a breach of any provision of this
Agreement by Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive.

 
13.
Indemnification.  Executive shall be indemnified by the Company against claims
arising in connection with Executive’s status as an employee, officer, director
or agent of the Company in accordance with the Company’s indemnity policies and
programs for its senior executives, subject to applicable law.

 
14.
Knowledge and Understanding.  Executive acknowledges that, in accordance with
the ADEA, Executive:

 
 
(a)
has been, and is hereby, advised to consult with an attorney prior to executing
this Agreement and has had the opportunity to do so;

 
 
(b)
has been given a period of twenty-one (21) days within which to consider this
Agreement, which allows Executive to make a knowing, voluntary, and fully
informed choice about whether to sign this Agreement;

 
 
(c)
has availed Executive’s of all opportunities Executive deems necessary to make a
voluntary, knowing, and fully informed decision; and

 
 
(d)
is fully aware of Executive’s rights, and has carefully read and fully
understands all provisions of this Agreement before signing.

 

 
6

--------------------------------------------------------------------------------

 

15.
Effective Date.  This Agreement may only be accepted during the twenty-one (21)
day period after Executive receives this Agreement.  In the event Executive
executes this Agreement within the twenty-one (21) days following his receipt of
this Agreement, Executive shall have an additional period of seven (7) days to
revoke this Agreement.  Any revocation shall be in writing and delivered via
facsimile (facsimile number (317) 894-6340) to the attention of General
Counsel.  This Agreement shall not become effective, therefore, and none of the
payments set forth in this Agreement shall become due until Executive has
executed the Agreement and the seven-day revocation period has expired without
revocation being exercised.

 
16.
Complete Agreement.  This Agreement sets forth the complete agreement between
the parties relating to the subjects herein.  Executive acknowledges and agrees
that, in executing this Agreement, Executive does not rely and has not relied
upon any representations or statements not set forth herein made by the Company
with regard to the subject matter, basis, or effect of this Agreement or
otherwise.  Notwithstanding the foregoing, nothing in this Agreement is intended
to or shall limit, supersede, nullify, or affect any other duty or
responsibility Executive may have or owe to the Company by virtue of any
separate agreement or obligation.

 
[Signature page immediately follows.]
 

 

 
7

--------------------------------------------------------------------------------

 

BY SIGNING THIS RELEASE, I STATE THAT:  I HAVE READ IT; I UNDERSTAND IT AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS; I AGREE TO ALL THE TERMS CONTAINED WITHIN
THIS AGREEMENT; I AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING IT AND HAVE HAD THE OPPORTUNITY TO DO SO; I HAVE SIGNED IT KNOWINGLY AND
VOLUNTARILY.
 



 

  AGREED TO BY:               The Finish Line, Inc.                          /s/
Alan H. Cohen  
By: 
 /s/ Bill Kirkendall     Alan H. Cohen              
Printed:
 Bill Kirkendall
                   
Its: 
                 Dated:     11/28/08  
Dated:
 11/26/08  

 
 
 


 
                                                                          
                                                      
 
                                                                           
 
8                                                                      